DETAILED ACTION
Response to Declaration
The Declaration under 37 CFR 1.132 filed 02/07/2022 is insufficient to overcome the rejection of claims 1 and 8-10 based upon the rejections as set forth in the last Office action because Applicant has failed to demonstrate criticality of the claimed arrangement. A demonstration of improved results does not necessarily establish unexpected results, which are typically indicated through a side-by-side comparison of the instant invention with the closest prior art. While the Declaration alleges advancement in the art of manure treatment, there is no documented evidence to suggest that this improvement is truly unexpected. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(b). Accordingly, Applicant’s declaration asserting unexpected results is not commensurate in scope with the claimed invention. The objective evidence of nonobviousness must be commensurate in scope with the claims that the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 716.02(d).
Withdrawn Rejections
In view of the current amendment to independent claim 1, the rejection of  claims 1 and 8-10 under 35 U.S.C. 103 has been withdrawn.
	Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
James Passé on 02/23/2022.
The application has been amended as follows: 
(Currently Amended)  A system for the semi-continuous treatment of animal manure without the use of a lagoon, a heater, or composting consisting of:
a single unitary structure not having a heater and having a roof, sides and a bottom that is completely enclosed, wherein the single unitary structure is insulated sufficiently to hold a temperature of about 50 to 60 degrees C, chamber, an anaerobic digester chamber, and a secondary digester chamber arranged linearly in the single unitary structure; 
the hydrolytic degritter chamber positioned in a first end of the single unitary structure for receiving directly into the hydrolytic degritter chamber, the hot water or steam, which is designed to create a degritted manure slurry; and
an anaerobic digester chamber which is designed to create a digestate, the anaerobic digester chamber positioned continuous with and next to the hydrolytic degritter chamber unitary structure single unitary hot water or steam and animal manure to the hydrolytic digester chamber, which digestate moves over or through a wall into a secondary solid-phase digester chamber in a second end of the single unitary anaerobic digester chamber, the secondary solid-phase digester chamber preloaded with dry biomass, which is designed to further digest the digestate and create a high solids product.
8.	(Currently Amended) The system according to claim 1, wherein the maintained at about 60 degrees C.
10.  (Currently Amended) The system according to claim 1, wherein the anaerobic digester chamber is about 10 times the volume of the hydrolytic digester chamber.
Allowable Subject Matter
Claims 1 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a system for the semi-continuous treatment of animal manure without the use of a lagoon, a heater, or composting comprising consisting of: a single unitary structure not having a heater and having a roof, sides and a bottom that is completely enclosed, wherein the single unitary structure is insulated sufficiently to hold a temperature of about 50 to 60 degrees C, wherein there is a hydrolytic degritter chamber, an anaerobic digester chamber, and a secondary digester chamber arranged linearly in the single unitary structure as claimed. The Dvorak reference is believed to be the closest prior art for the reasons expressed in previous office actions. Dvorak, however, requires the use of a lagoon, composting and a heater and therefore, does not disclose the system “consisting of” a single unitary structure as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796